


[Director Employee]


THIS DOCUMENT CONSTITUTES PART OF THE SECTION 10(a) PROSPECTUS COVERING
SECURITIES THAT HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.
Franklin Electric Co., Inc. 2012 Stock Plan
Restricted Stock Unit Award Agreement


The employee identified below has been selected to be a Participant in the
Franklin Electric Co., Inc. 2012 Stock Plan (the “Plan”), and has been granted a
Restricted Stock Unit (“RSU”) Award (“Award”) as outlined below:
Participant:                         
Date of Award:                     
Number of RSUs Subject to Award:         *
End of Restriction Period:                 


* On March 18, 2013, the number of RSUs subject to Award will be doubled
pursuant to Section 4.3 of the Plan to reflect the 2-for-1 stock dividend that
will be paid to persons who held the Company's common stock as of March 4, 2013
(the record date).
________________________


This Agreement, effective as of the Date of Award set forth above, is between
Franklin Electric Co., Inc., an Indiana corporation (the “Company”), and the
Participant named above. The parties hereto agree as follows:
The Plan provides a complete description of the terms and conditions governing
the Award. If there is any inconsistency between the terms of this Agreement and
the terms of the Plan, the Plan's terms shall govern. All capitalized terms
shall have the meanings ascribed to them in the Plan, unless specifically set
forth otherwise herein. A copy of the Plan is attached hereto and the terms of
the Plan are hereby incorporated by reference.
1.
Grant of RSUs. The Company hereby grants to the Participant the Award of RSUs.
An RSU is the right, subject to the terms and conditions of the Plan and this
Agreement, to receive a distribution of a share of Common Stock for each RSU as
described in Section 7 of this Agreement.



2.
Acceptance by Participant. The receipt of the Award is conditioned upon the
acceptance of this Agreement by the Participant. The Participant must accept
this Award and Agreement on the EASi website (www.easiadmin.com/sys/login.aspx)
within 60 days after receipt of the Award notification from EASi.



3.
RSU Account. The Company shall maintain an Account (“RSU Account”) on its books
in the name of the Participant which shall reflect the number of RSUs awarded to
the Participant.



4.
Dividend Equivalents. Upon the payment of any dividend on Common Stock occurring
during the period preceding the earlier of the date of vesting of the
Participant's Award or the date the Participant's Award is forfeited as
described in Sections 5 and 6, the Company shall promptly pay to the Participant
an amount in cash equal in value to the dividends that the Participant would
have received had the Participant been the actual owner of the number of shares
of Common Stock represented by the RSUs in the Participant's RSU Account on that
date.





--------------------------------------------------------------------------------




5.
Vesting.

(a)
Except as described in subsections (b), (c) and (d) below, the Participant shall
become vested in his Award on the last day of the Restriction Period set forth
above if he remains in continuous employment with the Company or a subsidiary
until such date.

(b)
If prior to the last day of the Restriction Period the Participant's employment
with the Company and all subsidiaries terminates due to the Participant's death,
disability or retirement, and the Participant's service on the Board does not
continue thereafter, the Participant shall vest in a number of RSUs subject to
the Award determined by multiplying the number of RSUs by a fraction, the
numerator of which is the number of full months that have elapsed from the Date
of Award to the termination of employment and the denominator of which is the
number of full months in the Restriction Period.

(c)
If prior to the last day of the Restriction Period the Participant's employment
with the Company and all subsidiaries terminates for any reason and the
Participant's service on the Board continues thereafter, the Participant shall
continue to vest in his Award as described in subsection 5(a) as if he has
continued in employment. If the Participant's service on the Board subsequently
terminates, then, if the termination of service is for any reason other than for
cause (as determined by the remaining Board members in their sole discretion),
the Participant shall fully vest in his Award.

(d)
Any RSUs that do not vest as described above upon the Participant's termination
of employment and/or service on the Board shall be forfeited to the Company.

(e)
For purposes of this Section 5, (i) “disability” (A) while the Participant is
employed, has the meaning, and will be determined, as set forth in the Company's
long term disability program in which the Participant participates, and (B)
while the Participant is a Non-Employee Director, means (as determined by the
Committee in its sole discretion) the inability of the Participant to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which is expected to result in death or disability
or which has lasted or can be expected to last for a continuous period of not
less than 12 months; and (ii) “retirement” means the Participant's termination
from employment with the Company and all subsidiaries without cause (as
determined by the Committee in its sole discretion) when the Participant is 65
or older or 55 or older with 10 years of service with the Company and its
subsidiaries.



6.
Forfeiture. The Award shall be forfeited to the Company upon the Participant's
termination of employment with the Company and all subsidiaries, and service on
the Board, for any reason other than as described in subsections 5(b) and (c)
above that occurs prior to the last day of the Restriction Period. The foregoing
provisions of this Section 6 shall be subject to the provisions of any written
employment, severance or similar agreement that has been or may be executed by
the Participant and the Company, and the provisions in such agreement concerning
the vesting of the Award shall supersede any inconsistent or contrary provision
of this Section 6.



7.
Settlement of Award. To the extent the Participant becomes vested in his Award
in accordance with Section 5, the Company shall distribute to him, or his
personal representative, beneficiary or estate, as applicable, a number of
shares of Common Stock equal to the number of vested RSUs subject to the Award.
Such shares shall be delivered within 30 days following the date of vesting.



8.
Confidentiality and Non-Compete Agreement. Notwithstanding any other provision
of this Agreement, in the event the Committee determines that the Participant
has breached any provision of the Confidentiality and Non-Compete Agreement in
effect between the Participant and the Company, (a) to the extent not vested,
the Award shall be forfeited by written notice from the Committee and (b) to the
extent the Award has vested, the Participant shall, within 30 days of receipt





--------------------------------------------------------------------------------




of such written notice from the Committee, remit to the Company either (i) a
number of shares of Common Stock previously received in connection with the
vesting of the Award (determined prior to any withholding of any applicable
taxes), or (ii) a cash payment equal to the number of such shares previously
received, multiplied by the closing price of the Common Stock on the date the
Award vested. The Company shall be entitled, as permitted by applicable law, to
deduct the amount of such payment from any amounts the Company may owe to the
Participant.


9.
Withholding Taxes. If applicable, the Participant shall pay to the Company an
amount sufficient to satisfy all minimum Federal, state and local withholding
tax requirements prior to the delivery of any shares of Common Stock. Payment of
such taxes may be made by one or more of the following methods: (a) in cash, (b)
in cash received from a broker-dealer to whom the Participant has submitted a
notice and irrevocable instructions to deliver to the Company proceeds from the
sale of a portion of the shares subject to the Award, (c) by delivery to the
Company of other Common Stock owned by the Participant that is acceptable to the
Company, valued at its then fair market value, and/or (d) by directing the
Company to withhold such number of shares of Common Stock otherwise issuable in
connection with the Award with a fair market value equal to the amount of tax to
be withheld.



10.
Rights as Shareholder. The Participant shall not be entitled to any of the
rights of a shareholder of the Company with respect to the Award, including the
right to vote such shares and to receive dividends and any other distributions,
until and to the extent the Award is settled in shares of Common Stock.



11.
Share Delivery. Delivery of any shares in connection with settlement of the
Award will be by book-entry credit to an account in the Participant's name
established by the Company with the Company's transfer agent, or upon written
request from the Participant (or his personal representative, beneficiary or
estate, as the case may be) in certificates in the name of the Participant (or
his personal representative, beneficiary or estate).



12.
Award Not Transferable. The Award may not be transferred other than by will or
the applicable laws of descent or distribution or pursuant to a qualified
domestic relations order. The Award shall not otherwise be assigned,
transferred, or pledged for any purpose whatsoever and is not subject, in whole
or in part, to attachment, execution or levy of any kind. Any attempted
assignment, transfer, pledge, or encumbrance of the Award, other than in
accordance with its terms, shall be void and of no effect.



13.
Administration. The Award shall be administered in accordance with such
administrative regulations as the Committee shall from time to time adopt. It is
expressly understood that the Committee is authorized to administer, construe,
and make all determinations necessary or appropriate to the administration of
the Plan and this Agreement, all of which shall be binding upon the Participant.



14.
Governing Law. This Agreement, and the Award, shall be construed, administered
and governed in all respects under and by the laws of the State of Indiana.

* * *
By accepting this Agreement, the Participant agrees to be bound by the terms
hereof.




